—In related actions to recover damages for personal injuries, Firebird Construction Corp., and Bi-County Construction Corp. and Firebird Construction Corp., a Joint Venture, defendants in Action Nos. 1 and 2, separately appeal from so much of an order of the Supreme Court, Suffolk County (Oliver, J.), dated June 11, 1999, as denied their respective motions for summary judgment dismissing the complaints and all cross claims in Action Nos. 1 and 2 insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
At their examinations before trial, Sharon Harrison, the plaintiff in Action No. 1 and a defendant in Action No. 2, and Thomas Smalling, a defendant in Action No. 1 and a plaintiff in Action No. 2, testified that they were not confused when driving through the construction zone where they collided head-on (see, Derdiarian v Felix Contr. Corp., 51 NY2d 308). This testimony raises triable issues of fact, and summary judgment cannot be granted at this juncture (see, Stoehr v Levere, 183 AD2d 886).
The parties’ remaining contentions are without merit. Ritter, J. P., Sullivan, Florio and Feuerstein, JJ., concur.